DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the reply received on 10 November 2021. Claims 1-18 are pending. 
Response to Remarks
The amendments and remarks received in the reply have been considered. 
In view of the amendment to claim 18, the objection to claim 18 is withdrawn. 
As to the argument that the prior art of record does not anticipate or make obvious every limitation recited by amended independent claims 1 and 11, the argument is persuasive. Accordingly, the rejections of claims 1-18 under 25 U.S.C. 102 and 103 are withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claims 1 and 11. Claims 2-10 and 12-18 are allowable at least for their dependence on claims 1 or 11.
The closest known prior art, US 2014/0244075 A1 (Litwinowicz et al.), discloses modifying the operational envelope of an aircraft when it is detected that a component of the aircraft has been damaged, where the modified envelope is based on an aspect of the damage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.